In an assault action to recover damages for personal injuries alleged to have occurred in 1951, the defendant appeals from an order of the Supreme Court, Westchester County, dated February 17, 1961, and entered in Dutchess County on February 20, 1961, where the action is pending, denying his motion to dismiss the complaint for lack of diligent prosecution on the principal ground that plaintiff had failed to file a note of issue and statement of readiness. Order-affirmed, with $10 costs and disbursements. No opinion. Nolan, P. J., Beldock, TJghetta, Pette and Brennan, JJ., concur.